J. S12043/15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


SANTANDER BANK, N.A., F/K/A/      :               IN THE SUPERIOR COURT OF
SOVEREIGN BANK, N.A.              :                    PENNSYLVANIA
                                  :
               v.                 :
                                  :
LAW OFFICES OF KENNETH M. KAPNER, :
P.C. AND KENNETH KAPNER,          :
                                  :               No. 1752 EDA 2014
                    Appellants    :

                       Appeal from the Order April 22, 2014
              In the Court of Common Pleas of Philadelphia County
              Civil Division No(s).: January Term, 2014 No. 00672

BEFORE: BOWES, SHOGAN, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                            FILED MAY 28, 2015

        Appellants, the law offices of Kenneth M. Kapner, P.C., and Kenneth

Kapner, Esquire, appeal from the order entered in the Philadelphia County

Court of Common Pleas denying the petition to open or strike a confessed

judgment against Appellant by Appellee, Santander Bank, N.A., formerly

known as, Sovereign Bank, N.A. Appellants contend (1) the complaint was

defective because the modification agreement (“MA”) was not signed by

both the Kapner Firm and Kapner; (2) the warrant of attorney was nullified

by the MA; (3) Appellee Santander lacked the capacity to institute suit; (4)

the confession of judgment in the promissory note and guaranty was not

conspicuous; and (5) the complaint includes an improper claim for attorney’s

*
    Former Justice specially assigned to the Superior Court.
J. S12043/15


fees rendering it defective on its face. We affirm the confessed judgment in

all respects other than that pertaining to the confessed judgment of

attorney’s fees.

       The trial court summarized the facts and procedural history of this

case as follows:

             [Appellee] Santander Bank (Santander) confessed
          judgment against [Appellants] on a business line of credit
          [“LOC”] of $60,000, plus interest and fees. The Kapner
          Firm executed a Promissory Note [“PN”] for the line of
          credit on October 14, 2010.          Kapner executed a
          Commercial Guaranty on the same day. Both the [PN] and
          the Guaranty contain Confession of Judgment provisions.
          Santander is the successor in interest to Sovereign Bank,
          which originated the loan.

             On or about May 13, 2013,[1 Santander offered Kapner
          a written modification [“MA”] of the loan.     This offer
          contained the statement: “Please acknowledge your
          acceptance of the Deferred Repayment Option by signing
          below where indicated and returning this letter to me at
          the following address. . . .    Failure to do so by
          6/03/2013 will leave us with no alternative but to
          demand payment in full under the note.” (bold in
          original.)

          Kapner executed the [MA] on June 13, 2013, ten days
          after the expiration date.

          Santander confessed judgment against [Appellants] on
          January 14, 2014.

          [Appellants] filed a Motion to Strike or Open Judgment on
          February 12, 2014. . . .

                                 *    *    *


1
    We note the MA was dated May 16, 2013.



                                     -2-
J. S12043/15


           The [c]ourt denied the petition on April 17, 2014, after oral
           argument.

Trial Ct. Op., 8/14/14, at 1-2.     On April 22, 2014, the order denying the

petition was entered and Pa.R.C.P. 236(b) notice was given.              This timely

appeal followed.      Appellants were not ordered to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal. On June 16, 2014, Appellants

filed a motion to strike and/or set aside the writ of execution. On July 11,

2014, the court entered an order which provided that the writ of execution

was stricken.      The trial court filed a Pa.R.A.P. 1925(a) opinion on August

14th.

        Appellants raise the following issue on appeal: “Did the lower court err

in denying Appellants’ Petition to Strike or in the alternative Open the

Judgment of Confession, to Stay all Proceedings,[2] and for Attorney’s

Fees[?]” Appellants’ Brief at 3.

        Initially, we address Appellants’ claim that Appellee lacks the capacity

to bring suit.     Appellants’ Brief at 17.        Appellants aver that as a foreign

corporation doing business in Pennsylvania, Santander was required to

register    with    the   Commonwealth        of     Pennsylvania,   Department   of




2
 We note the court’s order of July 11, 2014 renders this issue moot. See
Order, 7/11/14.




                                       -3-
J. S12043/15


Corporations, in order to bring the instant action, citing 15 Pa.C.S. § 4141.3

Id. at 22. We disagree.

        Pursuant to statute,

           (b) Domestic Federal financial institution exclusion.─
           Except as permitted by act of Congress, this article shall
           not apply to:

              (1) Any of the following institutions or similar federally
              chartered institutions engaged in this Commonwealth in
              activities similar to those conducted by banking
              institutions, saving associations or credit unions:

                (i) National banking associations organized under The
                National Bank Act (13 Stat. 99, 12 U.S.C. § 1 et
                seq.).

15 Pa.C.S. § 4101(b). Pursuant to this provision, Appellee has the capacity

to bring suit as it is a bank chartered under the National Bank Act.

3
    Section 4141 provides:

           (a)   Right     to    bring    actions    or   proceedings
           suspended.─A nonqualified foreign business corporation
           doing business in this Commonwealth within the meaning
           of Subchapter B (relating to qualification) shall not be
           permitted to maintain any action or proceeding in any
           court of this Commonwealth until the corporation has
           obtained a certificate of authority. Nor, except as provided
           in subsection (b), shall any action or proceeding be
           maintained in any court of this Commonwealth by any
           successor or assignee of the corporation on any right,
           claim or demand arising out of the doing of business by
           the corporation in this Commonwealth until a certificate of
           authority has been obtained by the corporation or by a
           corporation that has acquired all or substantially all of its
           assets.

15 Pa.C.S. § 4141(a). We note this section has been repealed, effective July
1, 2015.



                                       -4-
J. S12043/15


      First, Appellants claim that Appellees’ complaint is defective because

the MA, relied upon to form the basis to confess judgment, was not signed

by both Kapner and the Kapner Law Firm.           Appellants’ Brief at 12-13.

Appellants contend that Appellee did not raise the issue that Appellants

failed to accept the MA until they filed the petition to strike or open the

confessed judgment. Id. at 13. Appellants aver “[i]f this Court accepts that

there was no MA then the Complaint is defective on its face because

[Appellee] in the Complaint aver[s] there was a MA, which gives them the

right to confess judgment.” Id. at 14. Appellants claim the MA changed the

terms of the initial agreement and therefore had to be signed by both

Kapner and the Kapner Law Firm. Id. at 15.

      As a prefatory matter, we consider whether Appellants have waived

this claim.    Appellants have presented no legal authority whatsoever in

support of its argument. Appellants Brief at 12-15. Appellant, for example,

does not explain why the MA had to be signed by both Kapner and the

Kapner Law Firm. “It is the appellant who has the burden of establishing his

entitlement to relief by showing that the ruling of the trial court is erroneous

under the evidence or the law.     Where the appellant has filed to cite any

authority in support of a contention, the claim is waived.” Bunt v. Pension

Mort. Assocs., Inc., 666 A.2d 1091, 1095 (Pa. Super. 1995) (citations

omitted); accord Korn v. Epstein, 727 A.2d 1130, 1135 (Pa. Super. 1999).

Because Appellants have cited no legal authority, this claim is waived on



                                     -5-
J. S12043/15


appeal. See J.J. Deluca Co. v. Toll Naval Assocs., 56 A.3d 402, 412 (Pa.

Super. 2012).

     Next, Appellants contend the warrant of attorney in the promissory

note and guaranty were nullified by the MA because it did not “clearly and

expressly incorporate the Confessions of Judgment contained in the [PN],

the Guaranty or the separately executed Disclosure.” Appellants’ Brief at 16.

Appellants argue that the loan terms were changed by the MA, thus the

Confession of Judgment in the Promissory Note, Guaranty and Disclosure

were nullified because of the general reference to the warrant of attorney in

the MA. Id. at 17. Appellants aver this is a fatal defect on the record and

the confession of judgment should be stricken. Id. We find no relief is due.

     Our review is governed by the following principles:

        A confessed judgment will be stricken only if a fatal
        defect or irregularity appears on the face of the
        record. Graystone Bank v. Grove Estates, LP, 58 A.3d
1277 (Pa. Super. 2012). A judgment by confession will be
        opened if the petitioner acts promptly, alleges a
        meritorious defense, and presents sufficient evidence in
        support of the defense to require the submission of the
        issues to a jury. In adjudicating the petition to strike
        and/or open the confessed judgment, the trial court is
        charged with determining whether the petitioner presented
        sufficient evidence of a meritorious defense to require
        submission of that issue to a jury. A meritorious
        defense is one upon which relief could be afforded if
        proven at trial.

           In examining the denial of a petition to strike or open a
        confessed judgment, we review the order for an abuse of
        discretion or error of law.




                                    -6-
J. S12043/15


           In considering the merits of a petition to strike, the
           court will be limited to a review of only the record as
           filed by the party in whose favor the warrant is
           given, i.e., the complaint and the documents which
           contain confession of judgment clauses. Matters
           dehors the record filed by the party in whose favor
           the warrant is given will not be considered. If the
           record is self-sustaining, the judgment will not be
           stricken.    However, if the truth of the factual
           averments contained in such record are disputed,
           then the remedy is by a proceeding to open the
           judgment and not to strike. An order of the court
           striking a judgment annuls the original judgment and
           the parties are left as if no judgment had been
           entered.

           . . . When determining a petition to open a
           judgment, matters dehors the record filed by the
           party in whose favor the warrant is given, i.e.,
           testimony, depositions, admissions, and other
           evidence, may be considered by the court. An order
           of the court opening a judgment does not impair the
           lien of the judgment or any execution issued on it.

        Hazer v. Zabala, 26 A.3d 1166, 1169 (Pa. Super. 2011).

Ferrick v. Bianchini, 69 A.3d 642, 647-48 (Pa. Super. 2013) (some

citations and quotation marks omitted) (emphases added).

     In Graystone Bank, this Court opined:

           To validate a warrant of attorney appearing in a
        promissory note, the signature of the executor must
        “directly relate” to the warrant. How this relationship
        manifests may be understood by a review of precedent:

        We have noted the need for strict adherence to rules
        governing confessed judgments.[ ] As a matter of public
        policy, Pennsylvania applies a similar strict standard to
        establish the validity of a cognovit clause. This is so
        because “a warrant of attorney to confess judgment
        confers such plenary power on the donee in respect of the
        adjudication of his own claims that certain specific


                                    -7-
J. S12043/15


        formalities are to be observed in order to effectuate the
        granting of such a power.”        Frantz Tractor Co. v.
        Wyoming Valley Nursery, [ ] 120 A.2d 303, 305 ([Pa.]
        1956). Accordingly, “[a] Pennsylvania warrant of attorney
        must be signed. And it will be construed strictly against
        the party to be benefited by it, rather than against the
        party having drafted it.” Egyptian Sands Real Estate,
        Inc. v. Polony, [ ] 294 A.2d 799, 803 ([Pa. Super.] 1972)
        (citations omitted). “A warrant of attorney to confess
        judgment must be self-sustaining and to be self-sustaining
        the warrant must be in writing and signed by the person to
        be bound by it. The requisite signature must bear a
        direct relation to the warrant of attorney and may
        not be implied.” L.B. Foster Co. v. Tri–W Const. Co., [
        ] 186 A.2d 18, 20 ([Pa.] 1962) . . . .

           A general reference in the body of an executed lease
           to terms and conditions to be found is insufficient to
           bind the lessee to a warrant of attorney not
           contained in the body of the lease unless the
           lessee signs the warrant where it does appear.
           In short, a warrant of attorney to confess judgment
           is not to be foisted upon anyone by implication or by
           general and nonspecific reference.

        Frantz Tractor Co., supra at 305 [ ]; accord Egyptian
        Sands Real Estate, Inc., supra at 804 (stating, “a
        warrant of attorney on the second page of a document will
        not be conclusive against the signer of the first page”),
        Jordan v. Fox, Rothschild, O'Brien & Frankel, 20 F.3d
1250, 1274-1275 (3d Cir. 1994) (same).

Graystone Bank, 58 A.3d at 1282-83 (emphases added).

     The trial court opined:   “[T]he lack of a recital of the warrant of

attorney provisions would not necessarily be a fatal defect.        The [MA]

incorporates all other provisions, including the warrants of attorney for

confession of judgment.” Trial Ct. Op. at 2-3. We agree.




                                   -8-
J. S12043/15


        Instantly, Appellant signed the PN and Guaranty.              The PN and

Guaranty each contained a confession of judgment clause. The confession of

judgment clause in the PN provided as follows.

           Confession of Judgment.         Borrower hereby irrevocably
           authorizes and empowers any attorney or the Prothonotary
           or clerk of any court in the Commonwealth of
           Pennsylvania, or elsewhere, to appear at any time for
           borrower after a default under this note and with or
           without complaint filed, confess or enter judgment against
           borrower for the entire principal balance of this note and
           all accrued interest, late charges and any and all amounts
           expended or advanced by lender relating to any collateral
           securing this note, together with costs of suit, and an
           attorney’s commission of ten percent (10%) of the unpaid
           principal balance and accrued interest for collection, but in
           any event not less than five hundred dollars($500) on
           which judgment or judgments one or more executions may
           issue immediately; and for so doing, this note or a copy of
           this note verified by affidavit shall be sufficient warrant. . .
           . Borrower hereby waives any right borrower may have to
           notice or to a hearing in connection with any such
           confession of judgment and states that either a
           representative of lender specifically called the confession of
           judgment provision to borrower’s attention or borrower
           has been represented by independent legal counsel.

Appellants’ Pet. to Strike or in the Alternative Open Confession of J.,

2/12/14, Ex. “A”.4 The Guaranty contained a virtually identical confession of

judgment clause. See id.5




4
    This appeared in the reproduced record at 64a.
5
    R.R. at 68a.




                                        -9-
J. S12043/15


        In addition, the PN contained a Disclosure for Confession of Judgment

which was signed by Appellant Kapner, President of Law Officers of Kenneth

M. Kapner, P.C. Id.6 This disclosure provided, inter alia, as follows:

           The undersigned is executing on behalf of declarant, this
           14th day of October, 2010, a [PN] for $60,000.00
           obligating the declarant to repay that amount.

           A. The undersigned understands that the [PN] contains a
           confession of judgment provision that would permit lender
           to enter judgment against declarant in court, after a
           default on the note, without advance notice to declarant
           and without offering declarant an opportunity to defend
           against the entry of judgment. . . . [T]he undersigned
           expressly agrees and consents to lenders entering
           judgment against declarant by confession as provided for
           in the confession of judgment provision.

           B. The undersigned further understand that in addition to
           giving lenders the right to enter judgment against
           declarant without advance notice or a hearing, the
           confession of judgment provision in the [PN] also contains
           language that would permit lender, after entry of
           judgment, again without either advance notice or a
           hearing, to execute on the judgment . . . .           The
           undersigned expressly agrees and consents to lenders
           immediately executing on the judgment in any manner
           permitted by applicable state and federal law, without
           giving declarant any advance notice.

           C. After having read and determined which of the following
           statements are applicable, by initialing each statement
           that applies, the undersigned represents that:

           1. Declarant was represented by declarant’s own
           independent legal counsel in connection with the [PN].




6
    R.R. 69a.



                                     - 10 -
J. S12043/15


           2. A representative of lender specifically called the
           confession of judgment provision in the [PN] to declarant’s
           attention.

Appellants’ Pet. to Strike or in the Alternative Open Confession of J.,

2/12/14, Ex. “A”.7     Appellant Kapner initialed sections A., B., C1 and C2.

The Guaranty contains a virtually identical Disclosure for Confession of

Judgment initialed by Appellant Kapner. See id.8

        The MA provided, inter alia, as follows:

           Re: [PN] . . . dated 10/14/2010, in the principal amount
           of $60,000 (the “Loan”). . .

           Please be advised that effective immediately, the Bank is
           hereby exercising its right to discontinue any further
           borrowing requests made upon the above referenced Loan
           obligation. The Loan is payable on demand and as a
           result, the Bank has the right to require you to
           immediately repay the entire Loan indebtedness, including
           principal, accrued interest and any fees. The Bank will
           offer to you an option of repaying the outstanding Loan
           balance over 60 months beginning 10/14/2013 (the
           “Deferred Repayment Option”) . . . .

           Please acknowledge your acceptance of the Deferred
           Repayment Option by signing below where indicated . . . .

           Failure to do so by 6/03/2013 will leave us with no
           alternative but to demand payment in full under the [PN].

           Please note that all other Loan provisions remain the
           same during the Deferred Repayment Option term,
           including those effecting interest rates and those
           concerning the Bank’s right to require payment in

7
    R.R. at 69a.
8
    R.R. at 70a.




                                      - 11 -
J. S12043/15


           full at any time. If any Deferred Repayment Option
           payment is not paid when due, or if any other default
           occurs as referenced in the original Loan documents, then
           your Deferred Repayment Option will automatically end
           and the Bank will require the immediate Loan repayment
           in full.

Id.9 (emphases added).

        Appellant Kapner’s signature appeared on the same page as the

confession of judgment clause in the PN and Guaranty.                  Appellant’s

signature bears a direct relation to the warrant of attorney in the confession

of judgment in the PN and Guaranty.            See Graystone Bank, 58 A.3d at

1282-83. Therefore, the general reference to the terms of the loan and the

warrant of attorney in the MA is sufficient to bind Appellants. See id.

        Next, we address Appellants claim that the Confessions of Judgment in

the PN and Guaranty were not conspicuous, pursuant to 13 Pa.C.S. § 1201.

Appellants’ Brief at 22.        Appellants aver “[t]he Confessions of Judgment

clauses contained in the [PN] and Guaranty are only capitalized and not

in a different font then the rest of the printed language on the respective

pages     containing     said    Confessions     of   Judgment   to   make   them

distinguishable.”      Id. at 23 (emphasis added).        Appellants contend “the

Confessions of Judgment clauses do not contain a cognovits clause in a

conspicuous manner that the undersigned is knowingly, voluntarily and




9
    R.R. at 71a.



                                        - 12 -
J. S12043/15


intelligently waiving the right to notice and opportunity to be heard.” Id. at

24.

      Our   review   is   governed   by   the   following   principle:   “Statutory

interpretation presents a question of law and, as such, our standard of

review is de novo, while our scope of review is plenary.” Stoloff v. Neiman

Marcus Group, Inc., 24 A.3d 366, 369 (Pa. Super. 2011). Conspicuous is

statutorily defines as follows:

         “Conspicuous.” With reference to a term, means so
         written, displayed or presented that a reasonable person
         against which it is to operate ought to have noticed it.
         Whether a term is “conspicuous” or not is a decision for
         the court. Conspicuous terms include the following:

            (i) A heading in capitals equal to or greater in size than
            the surrounding text, or in contrasting type, font or
            color to the surrounding text of the same or lesser size.

            (ii) Language in the body of a record or display in larger
            type than the surrounding text, in contrasting type, font
            or color to the surrounding text of the same size, or set
            off from surrounding text of the same size by symbols
            or other marks that call attention to the language.

13 Pa.C.S. § 1201(1)(i)-(ii) (emphases added).          “‘[O]r’ is disjunctive. It

means one or the other of two or more alternatives.” In re Paulmier, 937
A.2d 364, 373 (Pa. 2007).

            “When the words of a statute are clear and free from all
         ambiguity, the letter of it is not to be disregarded under
         the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b).
         “Words and phrases shall be construed according to the
         rules of grammar and according to their common and
         approved usage. . . .” Id., § 1903(a). “The object of all
         interpretation and construction of statutes is to ascertain
         and effectuate the intention of the General Assembly.”


                                     - 13 -
J. S12043/15


         Id., § 1921(a). “When the words of a statute are clear
         and free from all ambiguity, they are presumed to be the
         best indication of legislative intent.”

Stoloff, 24 A.3d at 369 (some citations omitted).

      In Graystone Bank, this Court opined:

            Here,     the    warrant    of   attorney      appeared
         conspicuously in all caps on the very bottom of the
         penultimate page of the agreement and immediately
         preceded where the executor (Mr. Pasch) signed at the top
         of the following, final page. Evidence of this location of a
         conspicuous cognovit contained within the body of
         the agreement sufficed to establish that Mr. Pasch
         effectively signed his name to the warrant of attorney.

Graystone Bank, 58 A.3d at 1283 (emphases added).

      Instantly, the confession of judgment clauses in both the PN and

Guaranty are in all capital letters. See id. Additionally, there are separate

disclosures for confession of judgment for both the PN and Guaranty, in all

capital letters.    We find the confession of judgment clauses to be

conspicuous. See 13 Pa.C.S. § 1201(1)(i-ii); Graystone Bank, 58 A.3d at

1283; In re Paulmier, 937 A.2d at 373.

      Next,    Appellants   contend   the   complaint   contains   an   improper

attorney’s fees claim thus rendering the complaint defective on its face.

Appellant’s Brief at 24.    Appellants concede “the Confession of Judgment

clauses contained in the [PN] and Guaranty state in pertinent part: . . . and

an attorney’s commission in the amount of ten percent (10%) of the

unpaid principal balance and the accrued interest for collection . . . .”

Id. at 26 (emphasis in original).     Appellants aver the fees claimed in the


                                      - 14 -
J. S12043/15


Complaint for six thousand fifty two dollars and thirty two cents are

excessive based upon “[t]he amount of legal work to produce, what is a

cookie cutter assortment of documents, is not in balance with what actual

‘reasonable attorney’s fees’ would be to compile and file said Complaint.”

Id. at 27.    Appellants argue that “[a]ny sums owed by the Kapner Firm

and/or Kapner should be limited to reasonable fees as specifically set forth in

the [PN] and Guaranty and not as set forth as averred in the Complaint.”

Id. In the alternative, Appellants aver the judgment should be opened due

to the unreasonableness of the attorney’s fees.      Id. at 28.   We address

these claims together.

      In Graystone, the appellants raised a similar argument.       This court

declined to strike the confessed judgment, but remanded for the court to

address the issue of the reasonableness of the attorney’s fees. This Court

opined:

             Unreasonable attorney’s fees also warranted striking
          the confessed judgment, [the a]ppellants argue. Pursuant
          to the warrant of attorney’s fee-shifting clause, Appellees
          included in their confessed judgment attorney’s fees in the
          amount of 10% of outstanding principal . . . . [The
          a]ppellants argue that this figure, though reflecting the
          percentage stipulated to in the parties’ contract, far
          exceeds a reasonable fee for filing four “boilerplate”
          confessions of judgment upon each of the [a]ppellees. We
          agree that the record fails to demonstrate whether
          the court conducted a reasonableness inquiry into
          the fees that resulted from operation of the 10%
          provision.

             Our jurisprudence is clear that even where a contract
          authorizes fee-shifting in a particular amount, that amount


                                    - 15 -
J. S12043/15


          must be reasonable under the circumstances. McMullen
          v. Kutz, [ ] 985 A.2d 769 ([Pa.] 2009) (collecting cases
          from majority of states, including decisions applying to
          loan documents authorizing lender to recover legal
          expenses); Dollar Bank [Fed. Sav. Bank v. Northwood
          Cheese Co., 637 A.2d 309, 314 (Pa. Super. 1994)],
          (holding court will modify judgment and cause proper
          judgment to be entered where confessed judgment was
          entered according to contract but in excessive in amount).

             It is unclear, however, whether the lower court
          recognized that the fee-shifting provision within the
          warrant of attorney was subject to a reasonableness
          standard. Indeed, the court states that the provision
          elsewhere in the agreement requiring a reasonable
          attorney fee for collecting on the loan was distinct, and,
          thus, did not “preclude the provision allowing the award of
          10% of the principal in attorney’s fees in the confession of
          judgment and render it obsolete.”

                                  *     *      *


             The record gives no indication if the court
          reviewed whether the 10% attorney’s fee provision
          worked a reasonable result under the circumstances.
          We therefore must remand this matter for the court to
          conduct such review of the resultant attorney’s fees and, if
          necessary, open and modify the confessed judgment to
          make the fee amount reasonable.

Graystone, 58 A.3d 1283-84 (emphases added).

     In the case sub judice, at the hearing on the petition to strike or in the

alternative open the confessed judgment, counsel for Appellants raised the

issue of the reasonableness of the attorney’s fee award. See N.T., 3/19/14,

at 7-8.   At the conclusion of the hearing, the trial court indicated that it

would take the matter under advisement. Id. at 16. In its opinion the trial

court states that Appellants argue the judgment should be opened because


                                      - 16 -
J. S12043/15


“the attorney’s fees claimed are excessive and unreasonable.” Trial Ct. Op.

at 2.    However, the court did not address the merits of the issue in its

opinion. See id. at 1-4.

        We have no indication if the court reviewed whether the 10%

attorney’s fee resulted in a reasonable result.      Therefore, we remand this

matter for the court to review the reasonableness of the attorney’s fees and,

“if necessary, open and modify the confessed judgment to make the fee

amount reasonable.” See Graystone, 58 A.3d 1283-84.

        Lastly, Appellants’ claim the trial court erred in denying the petition to

open the judgment by confession because “Kapner and the Kapner Firm did

not knowingly, voluntarily and intelligently consent to waive of his right to a

trial by jury and/or hearing before the entry of judgment especially in light

of the fact that the Kapner Guaranty and the Kapner Firm [PN] and Guaranty

Confessions of Judgment were nullified by the [MA] as it pertains to the

Confession of Judgment.”10 Appellants’ Brief at 28. Given our resolution of

this issue in relation to Appellants’ argument in support of his claim that the




10
   This averment and the claim that “[h]ere, the attorney’s fees claimed due
in the Complaint are excessive and ureasonable and are in contravention to
applicable law[,]” constitutes Appellants’ one paragraph argument in support
of its claim of trial court error. See Appellants’ Brief at 28.




                                      - 17 -
J. S12043/15


trial court erred in denying his petition to strike the confessed judgment, we

need not revisit it.11 See supra.

      We affirm order in all respects other than that pertaining to the

confessed judgment of attorney's fees, which the lower court shall review in

a manner consistent with this decision. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/28/2015




11
   We note Appellants have not “allege[d] a meritorious defense, and
present[ed] sufficient evidence in support of the defense to require the
submission of the issues to a jury,” in support of the claim that the court
erred in denying the petition to open the confessed judgment. See Ferrick,
69 A.3d at 647.



                                    - 18 -